Title: To Alexander Hamilton from Charles Lee, 20 August 1791
From: Lee, Charles
To: Hamilton, Alexander



Alexandria [Virginia] 20th. August 1791
Sir!

I have received your Circular of the 5th. of August and due attention shall be observed respecting the Certificates of Registry therein mentioned.
I have returned an account of Decked Vessels up to the 1st. of March last and of Imports and Exports to the 1st of July last; also of the Inward Tonnage to the last mentioned period; and the best account of the outward Tonnage in my power to make shall be soon transmitted. In keeping the Book of Clearances, the Tonnage of the Vessels has not been set down but from the documents in the Offices, some account may be rendered thereof.
I inclose a copy of the Table of fees as it has been and now is set up in the Office, which pursues the language of the Law verbatim.

If there has been any deviation from the opinions of Jones and Harrison in my office it has been in the following instance, for example,—a licensed vessel above 20 Tons having on board foreign goods arriving in this District from Philadelphia and departing from hence to Philadelphia, has paid in full for all fees for coming and going one hundred and five cents, viz: a permit to land 20 Cents


For entering and receiving of and qualifying to her manifest
60 cents


For departing permit
 25 cents



105


This practice is legal, in the strictest construction of the 31st. Section of the Act of Congress, as will appear from the Consideration that every service is rendered for which a fee is charged. The doubt or difference from the Opinion of Jones and Harrison if there be any is confined to the charge of sixty cents. How does this matter stand as to the facts? When the vessel arrives she is entered, and when she departs the manifest is received and qualified unto, and these services being performed, they are to be paid for. The clause of the 31st. section applying to this subject, it uses the most general language “for every entry of Inward Cargo directed to be made in conformity with this act, and for receiving of and qualifying to every manifest of Vessels licensed to Trade as aforesaid sixty cents.” The Case then meets the words of the Law which I have stated, and it can only be taken out of the words by very ingenious argument, and contrary to equity, as it is just that for every service, there should be a compensation. I own the opinions of Jones and Harrison are to me not sufficiently explicit to decide whether they coincide with the above construction or not. I have heard that in some there has been a custom of charging 60 cents for entry of a vessel as above described and the like fee of 60 cents for the receiving the Manifest and qualifying unto it, but this not being within the letter of the Law I have never done so, though the learned Counsel in Virginia who have been consulted have said it is warranted by the Law. I will not observe upon the trouble occasioned to the Collector in this part of his duty nor enlarge further on the subject now offered for your consideration, trusting that enough has been said to satisfy you of the legality of my practice. A Vessel of the United States being once registered as the Law directs has not been required to be again admeasured, except in the case of the register granted in another district, being delivered up to be cancelled in this District, and another Register demanded. An admeasurement has in this case been made by the Surveyor, here, who would not certify unless he actually measured the vessel and without his Certificate a new Register could not be issued by me. This is made necessary by the form of the Register itself one word or letter of which I could not presume to alter, the language being “The Surveyor of this District &c.” In future I shall require the Surveyor to grant his Certificate upon the faith of the old register in like manner as if he had actually measured her in all cases whatever for so I understand your letter; but permit me to observe that the measurement here generally exceeds that expressed in the Eastern Registers. As to foreign Vessels they are measured when ever they come into this district and land goods, or come in Ballast from a foreign Port, unless they have been once measured by the Surveyor. Please to instruct me whether a foreign vessel having been once measured by the Officer here is liable to be measured every time she comes into this district.
I am Sir! respectfully   Your Obedient Servant
Charles Lee, Collectorat Alexandria
P.S. We have no Thermometer here, the one sent having been broken on its way.
Charles Lee.
